DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 15 March 2021; which amends claims 1, 8, 11, 16 and 17, and introduces claims 22 and 23.  Claims 1-23 are now pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejections of the claims, as being unpatentable over Bruce et al. (US 2014/0277756) in view of Clark et al. (US 2019/0041883), alone, or further in view of the Ambi article, Examiner notes the following:
As per amended claims 1, 11 and 17, Applicant’s argument that the cited references do not teach the instantly amended claim language generate a visualization of zone comfort, the visualization comprising a comfort band and current values of the apparent temperature, the dry bulb temperature, the relative humidity, and the airflow rate plotted relative to the comfort band (pages 9-11 of the instant response) is persuasive.  However, Applicant’s attention is directed to an article authored by von Seidlein et al. (“Airflow attenuation and bed net utilization: observations from Africa and Asia;” newly cited), which discloses thermal comfort zone analysis, that depicts the relationship between temperature, humidity and airflow relative to a comfort zone (Figure 1).  Hence, visualizing values other than temperature and humidity, in this case airflow, upon a single plot of a comfort band was known in the prior art.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such additional data values as shown by von Seidlein in the visualizations of the combined system of Bruce and Clark, since it is well-known in the art to display any available and desired data to a user as a known function of user interfaces and since Clark teaches such display as improving user comfort.
As per amended claims 8 and 16, Applicant’s argues that “even if a prior art reference teaches optimizing control of equipment to affect temperature independently, or airflow independently, for example, such independent control of an individual variable would not amount to determining ‘a combination of adjustments of the dry bulb air temperature, the humidity, and the air speed that will achieve the desired moves in relation to the set points for each of modules 6110, 6120, 6130, and 6140.  In this embodiment, the user can also visually observe to see if the current condition node is within the comfort limits of temperature and humidity as the user is manually adjusting either of the high/low temperature setpoint and high/low humidity setpoint in modules 6110-6140 in order to visually observe that the current condition node falls within or outside the comfort area 6113 of CW 6112” (para[0046]; emphasis added by Examiner).  Hence, Bruce teaches determining a combination of adjustments of temperature and humidity.  Once modified by the teachings of von Seidlein, as presented above, such combinations of adjustments would naturally include airflow.  This argument is further not persuasive, because Bruce teaches that the system “moves the current condition node 1110 into the comfort window box 1107 as quickly and efficiently as possible” (para[0141]), and that a goal of such systems is to conserve energy and track energy savings (para[0002, 0041]).  Accordingly, it would have been natural result to use adjustments that consume the least amount of energy.
As per the remaining claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1, 2, 6, 8-12, 16-18 and 21-23 are now rejected under 35 U.S.C. §103, as being unpatentable over Bruce et al. (US 20140277756) in view of Clark et al. (US 20190041883), further in view of the von Seidlein et al. article (“Airflow attenuation and bed net utilization: observations from Africa and Asia”).
Regarding claim 1, Bruce teaches:
A building management system, comprising [Bruce [0002] used to control the comfort level within a building; [0005] method of controlling a HVAC system]:
a dry bulb temperature sensor; a humidity sensor [Bruce [0035] environmental sensors can include one or more of temperature, dry bulb temperature, wet bulb temperature, humidity, relative humidity, wind speed, and air quality, among others];
an airflow meter [Bruce [0096] controller 10 measures… to be sure that only the appropriate volume of air is actually let into the building; [0097] controller 10 signals various electrically controlled dampers within the air duct to open for a given time period. Further, controller 10 can potentially control the degree to which a damper is closed or opened; [0035] environmental sensors can include one or more of temperature, dry bulb temperature, wet bulb temperature, humidity, relative humidity, wind speed, and air quality, among others]; and
a controller [Bruce abstract] configured to:
[Bruce [0064] method of calculating the "Feels-Like" Temperature (apparent temperature) for the controller… Where: T=Temp in degrees F (dry bulb temperature), H=Percent Relative Humidity; [0072] controller of the present invention may use Outdoor Wind Speed Factors to compute Feels-Like Temperature];
generate a visualization of zone comfort, the visualization comprising a comfort band and current values of the apparent temperature, the dry bulb temperature, the relative humidity, [Bruce Figs. 3A-H; [0041] FIG. 3A illustrates a diagram of one embodiment of a Comfort Window 1100  (comfort band) displayed on the controller… node 1110 indicates the current indoor dry bulb temperature and relative humidity obtained from one or more temperature and humidity or environmental sensors… additional nodes or graphical icons can be overlaid on Comfort Window 1100 to indicate various other types of indoor or outdoor temperatures, humidity, calculations, and measurements, including but not limited to, energy savings data, length of time the economizer feature has run over a set period of time, and a “Feels-Like” temperature (apparent temperature); [0041] as long as node 1110 is within the bounded box of CW 1100 then the user is considered to be within his or her comfort limits for indoor temperature and humidity settings]; and
control building equipment to drive the current values of one or more of the apparent temperature, the dry bulb temperature, the relative humidity, and the airflow rate into the comfort band [Bruce [0041] CW 1100 forms a bounded box having interior area 1120, wherein area 1120 can represent user comfort level or user comfort zone. According to the current embodiment of the invention, as long as node 1110 is within the bounded box of CW 1100 then the user is considered to be within his or her comfort limits for indoor temperature and humidity settings. In addition, the controller can operate one or more components of the HVAC system in order to keep node 1110 within area 1120].
While Bruce teaches obtaining air volume, i.e. indoor airflow rate, and wind speed, i.e. outdoor air flow rate, and further teaches using wind speed to calculate Feels-Like temperature (apparent temperature)  [Bruce [0072] the controller of the present invention may use Outdoor Wind Speed Factors to compute Feels-Like Temperature for Low Temperatures (<60) for Outdoor Temperature], Bruce does not explicitly teach using indoor airflow rate to calculate apparent temperature, and including the airflow rate in the visualization.  However, Clark teaches that apparent temperature is determined in part by airflow rate [Clark [0009] adjusting an air velocity of the precision air device in accordance with the received user comfort parameter to attempt to achieve a perceived temperature; [0070] maintaining comfort by analyzing  user comfort feedback to determine which areas require greater airflow to maintain comfort and in which areas less airflow will suffice to maintain comfort; [0086] Zone temperature and microzone air velocity are factors that are adjusted by the system to influence perceived temperature; further,  [0050] In use, motor driver 100 receives a motor drive signal from processor 121 to run motor 110 and thus impeller 109 at an appropriate speed to deliver the desired airflow; [0071] Air flow may be changed by changing the speed or impeller 109], and a visualization comprising comfort indicator and airflow rate [Clark Fig. 18; [0087] FIG. 18 illustrates a dynamic comfort index model 350 that is established to express the comfort index CI of an individual as a function of the five microzone climate and personal parameters, e.g., local microzone temperature TL, nozzle air velocity Va, clothing index CLO, metabolic index MET, and local relative humidity RHL].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce to incorporate the airflow rate into the calculation of apparent temperature and the visualization, in view of Clark’s teachings, because that would help improve Bruce’s system to better achieve user’s comfort [Clark 0009, 0086, 0087, 0098].
Furthermore, von Seidlein discloses a thermal comfort zone analysis, in which it was known to depict the relationship between temperature, humidity and airflow relative to a comfort zone (Figure 1).  Hence, visualizing values other than temperature and humidity, in this case airflow, upon a single plot of a comfort band was known in the prior art.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such additional data values as shown by von Seidlein in the visualizations of the combined system of Bruce and Clark, since it is well-known in the art to display any available and desired data to a user as a known function of user interfaces and since Clark teaches such display as improving user comfort.
Regarding claim 2, Bruce and Clark teach the building management system of claim 1.
Bruce in view of Clark further teaches that the instantly claimed comfort band defines a range of comfortable values for each of dry bulb temperature, relative humidity, airflow rate, and apparent temperature.  As discussed above, Bruce’s comfort window (comfort band) defines a range for dry bulb temperature, humidity, and apparent temperature.  In view of Clark Fig. 18, it would have been obvious for an ordinary skilled artisan to add airflow rate to the visualization.  Please note that Bruce does teach modification of the visualization: [Bruce [0041] In the current embodiment, node 1100 is portrayed as a circular filled icon, however, it is contemplated within the scope of the invention that node 1110 may be any symbol or graphical icon, taking any shape, dimensions, or color, whether in two-dimensions or three-dimensions. Further, such graphical icons include, but are not limited to a dot, circle, oval, ellipsoid, square, box, rectilinear shape, pyramid, any polygon having three or more sides, photo, pictures, images, videos, or computer generated animations. In addition, it is contemplated within the scope of the invention that the controller is not limited to one CW 1100 or current condition node 1110, and can include one or more Comfort Windows and current condition nodes or icons on a single display of the controller or alternatively a plurality of Comfort Windows and current conditions nodes or icons displayed on a plurality of displays. In addition, the one or more CW's and nodes can be displayed on the home screen or any other screen; [0047] Further, the aforementioned template Comfort Windows can take any size, shape, color, or dimension and can further be suited for different times of season. For example, the template windows can be rectangular, square, triangular, oval, circular, or any polygon having three or more sides].
Regarding claim 6, Bruce and Clark teach the building management system of claim 1.
Clark further teaches wherein the controller is configured to execute a machine learning process to automatically modify the comfort band based on occupant behavior [Clark [0087] Dynamic comfort index model 350 may be stored as part of the user’s comfort profile. In embodiments, dynamic comfort index model 350 is established using fuzzy logic techniques. In embodiments, dynamic comfort index model 350 is established using neural network techniques; [0098] In learning mode 910, a fuzzy logic module 911 (or functional block implementing an alternative curve fitting methodology) receives input parameters including dynamic local microzone temperature TL and local relative humidity RHL; a requested air velocity Va; and a user-specified clothing and metabolic parameters (CLO, MET). Fuzzy logic module 911 includes rules and weightings, such as those described above, to generate the comfort index CI for a given set of input parameters].
Regarding amended claim 8, Bruce and Clark teach the building management system of claim 1.
Bruce further teaches wherein the controller is configured to control the building equipment to drive the current values of one or more of the apparent temperature, the dry bulb temperature, the relative humidity, and the airflow rate into the comfort band by: determining, from a set of possible adjustments a combination of adjustments of the dry bulb air temperature, the humidity, or the air speed that will achieve the desired apparent temperature while consuming the least amount of energy or other resource [Bruce [0002, 0041] energy savings data; [0046], adjusting temperature setpoint and humidity setpoint in order to visually observe that the current condition node falls within or outside the comfort area; [0096-0141], Economizer operation].
Regarding claim 9, Bruce and Clark teach the building management system of claim 1.
Bruce teaches a mapping between dry bulb temperature and relative humidity and apparent temperature, and also teaches airflow rate (see claim 1 rejection) and the concept of using air speed to calculate apparent temperature [Bruce [0064] The following illustrates a method of calculating the "Feels-Like" Temperature (apparent temperature) for the controller Feels-Like Temp=Heat Index calculation using following formula (12) (look-up table);… Where: T=Temp in degrees F (dry bulb temperature), H=Percent Relative Humidity; also [0072] the controller of the present invention may use Outdoor Wind Speed Factors to compute Feels-Like Temperature].
 Clark teaches a mapping that can be a look-up table between airflow rate and apparent temperature [Clark [0040] employ various discrete components, integrated circuit components (e.g., memory elements, processing elements, logic elements, look-up tables, and the like) which may carry out a variety of functions, whether independently, in cooperation with one or more other components, and/or under the control of one or more processors or other control devices; [0009] adjusting an air velocity of the precision air device in accordance with the received user comfort parameter to attempt to achieve a perceived temperature; [0070] maintaining comfort by analyzing user comfort feedback to determine which areas require greater airflow to maintain comfort and in which areas less airflow will suffice to maintain comfort; [0086] Zone temperature and microzone air velocity are factors that are adjusted by the system to influence perceived temperature; further, airflow rate is related to air speed: [0050] In use, motor driver 100 receives a motor drive signal from processor 121 to run motor 110 and thus impeller 109 at an appropriate speed to deliver the desired airflow; 0071 Air flow may be changed by changing the speed or impeller 109].  Thus, Bruce in view of Clark further teach wherein the controller is configured to calculate the apparent temperature using a look-up table that maps values of the dry bulb temperature, the relative humidity, and the airflow rate to values of the apparent temperature. 
Regarding claim 10, Bruce and Clark teach the building management system of claim 1.
Bruce teaches controlling airflow via dampers [Bruce [0035] components that can be controlled by controller 10 include one or more of a furnace, a boiler for hot water heat or steam heat, a heat pump, an air conditioning unit, a humidifier, a dehumidifier, an air exchanger, an air cleaner, a system fan or fans, dampers for channeling air through ducting; [0096] controller 10… to be sure only the appropriate volume of air needed to satisfy the conditions of the Economizer algorithm is actually let into the building; [0097] controller 10 signals various electrically controlled dampers within the air duct to open for a given time period. Further, controller 10 can potentially control the degree to which a damper is closed or opened, depending on the particular damper style used].
Clark teaches variable air volume units with dampers [Clark [0003] In a typical HVAC system, conditioned air is delivered from an air source, such as an air handler or rooftop unit, to an office space by a ceiling-mounted device known as a variable air volume (VAV) box. The VAV box includes a damper that regulates the flow of air passing through the VAV, and outlet ports through which the conditioned air flows into ducts or flex tubes to one or more diffusers that supply the air to the space. The diffusers can contain a grille, directing vanes, or other structures that direct the conditioned air into the space. The temperature of the conditioned air delivered by the air source to the VAV, and the position of the VAV damper, may be determined by operating commands issued by the BAC].  Thus, Bruce in view of Clark teach wherein the airflow meter is configured to obtain the airflow rate based on settings for a variable air volume unit.
Regarding claim 21, Bruce teaches controlling the building equipment to drive the value of one or more of the apparent temperature, the dry bulb temperature, the relative humidity, or the airflow rate into the comfort band comprises: controlling the building equipment [Bruce [0096] controller 10 measures… to be sure that only the appropriate volume of air is actually let into the building; [0097] controller 10 signals various electrically controlled dampers within the air duct to open for a given time period. Further, controller 10 can potentially control the degree to which a damper is closed or opened; [0035] environmental sensors can include one or more of temperature, dry bulb temperature, wet bulb temperature, humidity, relative humidity, wind speed, and air quality, among others; [0041] CW 1100 forms a bounded box having interior area 1120, wherein area 1120 can represent user comfort level or user comfort zone. According to the current embodiment of the invention, as long as node 1110 is within the bounded box of CW 1100 then the user is considered to be within his or her comfort limits for indoor temperature and humidity settings. In addition, the controller can operate one or more components of the HVAC system in order to keep node 1110 within area 1120], and [Clark [0009] adjusting an air velocity of the precision air device in accordance with the received user comfort parameter to attempt to achieve a perceived temperature; [0070] maintaining comfort by analyzing  user comfort feedback to determine which areas require greater airflow to maintain comfort and in which areas less airflow will suffice to maintain comfort; [0086] Zone temperature and microzone air velocity are factors that are adjusted by the system to influence perceived temperature; further, airflow rate is related to air speed: [0050] In use, motor driver 100 receives a motor drive signal from processor 121 to run motor 110 and thus impeller 109 at an appropriate speed to deliver the desired airflow; [0071] Air flow may be changed by changing the speed or impeller 109], and a visualization comprising comfort indicator and airflow rate [Clark Fig. 18; [0087] FIG. 18 illustrates a dynamic comfort index model 350 that is established to express the comfort index CI of an individual as a function of the five microzone climate and personal parameters, e.g., local microzone temperature TL, nozzle air velocity Va, clothing index CLO, metabolic index MET, and local relative humidity RHL].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce to incorporate the airflow rate into equipment control operations, in view of Clark’s teachings, because that would help improve Bruce’s system to better achieve user’s comfort [Clark 0009, 0086, 0087, 0098].
Claims 11, 12, 17, 18, 22 and 23 contain similar limitations to claims 1-2 and are rejected using similar rationale.  Claim 16 contains similar limitations to claim 8 and is rejected using similar rationale.
Accordingly, claims 3-5, 13-15, 19 and 20 are now rejected under 35 U.S.C. §103, as being unpatentable over Bruce et al. (US 20140277756) in view of Clark et al. (US 20190041883), further in view of the von Seidlein et al. article (“Airflow attenuation and bed net utilization: observations from Africa and Asia”), as applied to claims 1, 11 and 17 above, further in view of the Ambi article.

While Bruce and Clark teach the visualization as comprising a polygonal chart with polygonal perimeter of current parameters values, [Bruce [0041] In the current embodiment, node 1100 is portrayed as a circular filled icon, however, it is contemplated within the scope of the invention that node 1110 may be any symbol or graphical icon, taking any shape, dimensions, or color, whether in two-dimensions or three-dimensions. Further, such graphical icons include, but are not limited to a dot, circle, oval, ellipsoid, square, box, rectilinear shape, pyramid, any polygon having three or more sides, photo, pictures, images, videos, or computer generated animations; [0047] the aforementioned template Comfort Windows can take any size, shape, color, or dimension and can further be suited for different times of season. For example, the template windows can be rectangular, square, triangular, oval, circular, or any polygon having three or more sides] and Clark teaches using five parameters to determine comfort index [Clark [0087] FIG. 18 illustrates a dynamic comfort index model 350 that is established to express the comfort index CI of an individual as a function of the five microzone climate and personal parameters], neither Bruce, Clark nor von Seidlein explicitly teach using a pentagonal chart. 
However, Ambi teaches a visualization comprises a pentagonal chart, wherein each corner of the pentagonal chart corresponds to a parameter; each corner is joined to the center of the pentagonal chart by an axis on which a current value of the corresponding parameter is plotted; and a polygonal perimeter connects the current values of the parameters [Ambi Figure on pg. 6].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce’s comfort window to comprise a pentagonal chart as taught by Ambi, because that would make it more convenient for users to see current conditions and comfort profiles in terms of a plurality of parameters [Ambi pg. 6].
Regarding claim 4, Bruce, Clark and Ambi teach the building management system of claim 3.
Bruce teaches wherein the parameters comprise apparent temperature, dry bulb temperature, relative humidity, and Clark teaches that the parameters comprise air speed, and airflow rate (see claim 3 rejection).
Regarding claim 5, Bruce, Clark, and Ambi teach the building management system of claim 3.
Bruce and Clark teach the visualization comprising a polygonal comfort band with polygonal perimeter of current parameters values [Bruce [0041] In the current embodiment, node 1100 is portrayed as a circular filled icon, however, it is contemplated within the scope of the invention that node 1110 may be any symbol or graphical icon, taking any shape, dimensions, or color, whether in two-dimensions or three-dimensions. Further, such graphical icons include, but are not limited to a dot, circle, oval, ellipsoid, square, box, rectilinear shape, pyramid, any polygon having three or more sides, photo, pictures, images, videos, or computer generated animations; [0047] the aforementioned template Comfort Windows can take any size, shape, color, or dimension and can further be suited for different times of season. For example, the template windows can be rectangular, square, triangular, oval, circular, or any polygon having three or more sides], and Clark teaches using five parameters to determine [Clark [0087] FIG. 18 illustrates a dynamic comfort index model 350 that is established to express the comfort index CI of an individual as a function of the five microzone climate and personal parameters].  Bruce also teaches the polygonal perimeter is within the comfort band when the current values of the parameters are within the comfort band [Bruce [0041] as long as node 1110 is within the bounded box of CW 1100 then the user is considered to be within his or her comfort limits for indoor temperature and humidity settings].
Claims 13 and 19 contain similar limitations to claims 3 and are rejected using similar rationale.
Claims 14, 15 and 20 contain similar limitations to claims 4-5 and are rejected using similar rationale.
Accordingly, claim 7 is now rejected under 35 U.S.C. §103, as being unpatentable over Bruce et al. (US 20140277756) in view of Clark et al. (US 20190041883), further in view of the von Seidlein et al. article (“Airflow attenuation and bed net utilization: observations from Africa and Asia”), as applied to claim 1 above, further in view of Borshch et al. (US 2019/0103182).
Regarding amended claim 7, Bruce and Clark teach the building management system of claim 1.
Bruce further teaches wherein the controller is configured calculate the apparent temperature using a formula comprising scaling parameters [Bruce [0064-0077] The following illustrates a method of calculating the "Feels-Like" Temperature (apparent temperature) for the controller
Feels-Like Temp=Heat Index calculation using following formula (12):
HI=c1+c2(T)+c3(R)+c4(T)(R)+c5(T 2)+c6(R 2)+c7(T 2)(R)+c8(T)(R 2)+c9(T 2)(R 2)
c1-c9 correspond to scaling parameters].
However, although Bruce teaches that the scaling parameters in the formula are adjustable [Bruce para[0073-0077], different values of c1-c9 for different temperature ranges], Bruce does not provide that the controller is configured to automatically tune the scaling parameters using a machine learning approach, as instantly claimed.  However, Borshch discloses that it was known in the art to provide for tuning of scaling parameters in climate control systems using learning algorithms [para[0037], adaptive weights, which may be tuned by one or more learning algorithms].  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such tuning in the combined system Bruce, Clark and von Seidlein, since Borshch teach a resultant ability to adapt in response to experience.
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. §101, because the claimed invention is directed to an abstract idea without significantly more. The claim recites “calculating an apparent temperature for the indoor space using the measurement, determining a desired apparent temperature, determining a combination of adjustments 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/21/21